--------------------------------------------------------------------------------

Exhibit 10.15
 
INDEPENDENT CONTRACTOR AGREEMENT
 
This Agreement is between Scientific Learning Corporation ("SLC") and Robert C.
Bowen ("Contractor"), dated as of January 1, 2010.


1.
Engagement of Services.

 
a.
SLC hereby engages Contractor, and Contractor hereby agrees, to render the
services (the ‘’Services”) described in the Project Descriptions.  The first
Project Description is signed by both parties and attached to this
Agreement.  SLC and Contractor may amend the initial Project Description or add
additional Services by having both parties sign a new Project Description
referring to this Agreement.

 
b.
The manner and means by which Contractor renders the Services are in
Contractor's discretion and control.  Contractor agrees to exercise the highest
degree of professionalism, to perform the Services to applicable industry
standards, and to utilize Contractor’s expertise and creative talents in
performing the Services.

 
c.
Contractor agrees at Contractor’s own expense to provide Contractor’s own
facilities, equipment, tools and other materials to use in performing the
Services, except that SLC will make its facilities and equipment available to
Contractor as SLC and Contractor may agree.  Contractor agrees not to use the
facilities, equipment, tools or other materials of any third parties or to
subcontract or otherwise delegate Contractor’s obligations in connection with
this Agreement without SLC’s prior written consent.



2.
Compensation.  SLC will pay Contractor a fee for services rendered under this
Agreement as set forth in the Project Descriptions.  Contractor will be
reimbursed for expenses only as set forth in the Project Descriptions.  Except
as provided in the applicable project description, SLC will pay Contractor for
services and will reimburse Contractor for approved expenses within thirty (30)
days of the date of Contractor's invoice.  Invoices will meet all detail
requirements stated in the applicable Project Description.



3.
Independent Consultant Relationship. Contractor's relationship with SLC will be
that of an independent consultant and nothing in this Agreement should be
construed to create a partnership, joint venture, or employer-employee
relationship.  Contractor is not an agent of SLC and is not authorized to make
any representation or commitment on behalf of SLC.  Contractor will not be
entitled to any of the benefits that SLC may make available to its employees,
such as workers’ compensation, unemployment, disability, other group insurance,
profit sharing or retirement benefits.  Contractor will be solely responsible
for all tax returns and payments required to be filed with or made to any tax
authority with respect to Contractor's performance of services and receipt of
fees under this Agreement.  Contractor must provide SLC with a properly
completed Form W-9 before any fee can be paid to Contractor



4.
Confidential Information; Intellectual Property Rights.



 
a.
Confidential Information.  Contractor agrees to keep SLC Confidential
Information confidential, not to use SLC Confidential Information except for the
purposes of providing Services to SLC, not to disclose any SLC Confidential
Information to any third party without first obtaining SLC's express written
consent, and to take reasonable precautions to prevent the unauthorized use or
disclosure of SLC Confidential Information.  “SLC Confidential Information”
means any information that relates to SLC which SLC has not made publicly
available, including without limitation, marketing, sales or business strategy
plans or information; product plans; financial statements, budgets or other
financial information; trade secrets, inventions, developments, designs,
discoveries, computer programs, processes, know-how, or other research results
or strategies; or license, cost, price, supplier, customer, employee or investor
information.  SLC Confidential Information may be in oral, written, graphic or
electronic form.  For purposes of this Agreement, SLC Confidential Information
includes any information of a third party which SLC has in its possession under
obligations of confidentiality.  SLC Confidential Information does not include
any information that (1) has been published or is otherwise readily available to
the public other than by a breach of this Agreement; (2) was rightfully received
by Contractor from a third party without confidential limitations; (3) was
independently developed for Contractor by persons having no access to SLC
Confidential Information; or (4) was known to Contractor prior to its first
receipt from SLC, as shown by Contractor’s written records.


 
Page 1 of 5

--------------------------------------------------------------------------------

 

 
b.
Assignment of Work Product to SLC.  SLC shall own, and Contractor irrevocably
assigns to SLC, all right, title and interest worldwide in and to any and all
SLC Work Product.  “SLC Work Product” is Work Product which Contractor, alone or
with others, conceives, discovers, develops, makes or reduces to practice in the
course of performing the Services.  “Work Product” includes any invention,
discovery, design, development, process, technique, know-how, improvement,
formula, idea or trade secret; any computer program or software, book, article,
artwork, other written or graphic material or other work of authorship; or any
data or compilation of data.  Contractor’s assignment includes all intellectual
property rights to any SLC Work Product, including copyrights, trademarks, trade
secrets, patents, moral rights, contract and licensing rights.  Contractor
retains no rights to use the SLC Work Product and agrees not to challenge the
validity of SLC's ownership of the SLC Work Product.  Contractor agrees to
disclose all SLC Work Product promptly in writing to SLC.

 
 
c.
Waiver of Assignment of Other Rights.  If Contractor has any rights to the SLC
Work Product that cannot be assigned to SLC, Contractor unconditionally and
irrevocably waives the enforcement of such rights against SLC, and agrees, at
SLC's request and expense, to consent to and join in any action to enforce such
rights.  If Contractor has any right to the SLC Work Product that cannot be
assigned to SLC or waived by Contractor, Contractor unconditionally and
irrevocably grants to SLC during the term of such rights, an exclusive,
irrevocable, perpetual, worldwide, paid up and royalty-free license, with rights
to sublicense through multiple levels of sublicensees, to make, use, reproduce,
create derivative works of, distribute, publicly perform and publicly display by
all means now known or later developed, under such rights.

 
 
d.
Background Technology.  If Contractor intends to use any technology or
inventions that are already in existence and do not belong to SLC (“Background
Technology”) in performing the Services, Contractor must attach a written
description of that technology to this Agreement.  Contractor (1) represents
that Contractor has the right to incorporate any Background Technology that is
incorporated into the SLC Work Product without incurring any obligations to or
violating any rights of third parties; and (2) hereby grants SLC a
non-exclusive, irrevocable, perpetual, worldwide, paid up and royalty-free
license, with rights to sublicense through multiple levels of sublicensees, to
make, use, sell, reproduce, create derivative works of, distribute, publicly
perform and publicly display by all means now known or later developed any
Background Technology incorporated or used in the SLC Work Product for the
purpose of developing and marketing SLC products.



 
e.
Assistance.  Contractor agrees to cooperate with SLC, both during and after the
term of this Agreement, in the procurement, maintenance and enforcement of SLC's
rights in SLC Work Product and to execute, when requested, any documents deemed
necessary by SLC to the procurement, maintenance and enforcement of SLC's rights
in SLC Work Product.  SLC shall compensate Contractor at a reasonable rate for
the time actually spent by Contractor at SLC's request on such assistance.



 
f.
Employees of Contractor.  Any employee or consultant of Contractor who performs
any part of the Services must sign a written agreement with Contractor
individually agreeing to the provisions of Section 4 for the benefit of
Contractor prior to performing any part of the Services.



5.
Contractor Representations and Warranties.  Contractor hereby represents and
warrants that:

 
a.
SLC Work Product will be an original work of Contractor and will not infringe
the intellectual property rights of third parties;

 
b.
Contractor has full right and power to enter into and perform this Agreement
without the consent of any third party;

 
c.
There is no other existing contract or duty on Contractor's part inconsistent or
incompatible with this Agreement;

 
d.
Contractor will not perform work or enter into an obligation that is
inconsistent or incompatible with Contractor's obligations under this Agreement
or the scope of Services rendered for SLC; and

 
e.
Contractor will not disclose to SLC, bring onto SLC's premises, or induce SLC to
use any confidential information that belongs to anyone other than SLC or
Contractor.


 
Page 2 of 5

--------------------------------------------------------------------------------

 

6 
Termination.



 
a.
Termination.  Either SLC or Contractor may terminate this Agreement or any
Project Description at its convenience and without any breach by the other party
upon ninety (90) days' prior written notice to the other party.



 
b.
Noninterference with Business.  During and for a period of two (2) years
immediately following termination of this Agreement by either party, Contractor
agrees not to solicit or induce any employee or independent contractor to
terminate or breach an employment, contractual or other relationship with SLC.



 
c.
Return of SLC Property.  Upon termination of the Agreement or earlier as
requested by SLC, Contractor will deliver to SLC any and all drawings, notes,
specifications, devices, and other documents and materials related to the
Services, together with all copies thereof, and any other material containing
any SLC Proprietary Information or SLC Work Product or SLC Proprietary
Information, provided that so long as you remain a member of the SLC Board of
Directors, you shall be entitled to retain any SLC documents reasonably
necessary for the exercise of your responsibilities as a Board member.



7 
General Provisions.



 
a.
Prior Relationships.  By signing this Agreement, Contractor agrees that
Contractor has already been appropriately compensated for all work performed by
Contractor for SLC prior to the date Contractor signs this Agreement (other than
Services covered by this Agreement) and that all Work Product resulting from
services previously performed by Contractor for SLC should be considered SLC
Work Product, owned in all respects by SLC.



 
b.
Government Contracts.  If Contractor performs Services in connection with any
government contract (including a contract with any school or school district) to
which SLC is a party, Contractor agrees to abide by all laws and regulations
relating to such contract and to all provisions of such contract applicable to
subcontractors.  To the extent that any such law, rule, or provision requires
that a clause be included in this Agreement, Contractor agrees that such
provision or clause shall be added to this Agreement and the same shall then
become a part of this Agreement.



 
c.
No Assignment.  This Agreement may not be assigned by Contractor without SLC's
consent, and any such attempted assignment shall be void and of no effect.



 
d.
Entire Agreement.  This Agreement is the final, complete and exclusive agreement
of the parties with respect to the subject matter hereof and supersedes and
merges all prior discussions between us.  No modification of or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing and signed by the party to be charged.  Effective as
of the date of this Agreement, the terms of this Agreement will govern all
Project Descriptions and services undertaken by Contractor for SLC.



 
e.
Survival.  The following provisions shall survive termination of this
Agreement:  Section 4, Section 5 and Section 6.



 
f.
Waiver.  No waiver by SLC of any breach of this Agreement shall be a waiver of
any preceding or succeeding breach.  No waiver by SLC of any right under this
Agreement shall be construed as a waiver of any other right.  SLC shall not be
required to give notice to enforce strict adherence to all terms of this
Agreement.



 
g.
Severability.  In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.  If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.


 
Page 3 of 5

--------------------------------------------------------------------------------

 

 
h.
Governing Law.  This Agreement will be governed and construed in accordance with
the laws of the State of California as applied to transactions taking place
wholly within California between California residents.  Contractor hereby
expressly consents to the personal jurisdiction of the state and federal courts
located in San Francisco, California for actions arising from or related to this
Agreement.



 
i.
Arbitration.  All disputes arising out of or relating to this Agreement or a
breach of this Agreement that cannot be settled amicably will be resolved by
arbitration before one neutral arbitrator (who shall be an attorney at law
familiar with the computer industry) in San Francisco and administered by the
American Arbitration Association in accordance with its Commercial Arbitration
Rules.  Any provisional or equitable remedy that would be available from a court
of law will be available from the arbitrator.  Judgment upon the award of the
arbitrator may be enforced in any court having jurisdiction thereof.



 
j.
Legal Fees.  If any dispute arises between the parties with respect to the
matters covered by this Agreement which leads to a proceeding to resolve such
dispute, the prevailing party in such proceeding shall be entitled to receive
its reasonable attorneys' fees, expert witness fees and out-of-pocket costs
incurred in connection with such proceeding, in addition to any other relief it
may be awarded.



 
k.
Injunctive Relief.  A breach of any of the terms of Section 4 or Section 6b of
this Agreement may result in irreparable and continuing damage to SLC for which
there may be no adequate remedy at law, and SLC is therefore entitled to seek
injunctive relief as well as such other and further relief as may be
appropriate.



In Witness Whereof, the parties have caused this Independent Contractor
Agreement to be executed by their duly authorized representative(s).


SCIENTIFIC LEARNING CORPORATION
 
ROBERT C. BOWEN
         
By:
 /s/ D. Andrew Myers
 
By:
 /s/ Robert C. Bowen
         
Name (print):
D. Andrew Myers
 
Name (print):
Robert C. Bowen
         
Address:
300 Frank H. Ogawa Plaza, Suite 600
 
Address:
6930 E. Flatiron Court
           
Oakland, California 94612-2040
   
Superstition Mountain, Arizona 85218


 
Page 4 of 5

--------------------------------------------------------------------------------

 

Project Description


Services to be performed:
(1)
Assist David Myers and the SLC sales organization with key relationships and
business development in the K-12 market, on projects assigned in the manner
directed by Mr. Myers and accepted by Contractor

(2)
Assist with other projects requested by the SLC CEO and accepted by Contractor.

In both cases, the services will be performed on a schedule mutually agreed by
Contractor and SLC.


Time Period during which Services will be performed:
The term of this Project Description will begin January 1, 2010 and end December
31, 2010.  If neither party has notified the other that it wishes not to renew
this Project Description by September 30 of any year during the term, the term
of the Project Description shall be extended for another calendar year, subject
to the termination provisions of section 6a of the Agreement.


Fees for Services:
Fee will be a rate per day of $1,500.


Invoicing Requirements:
Contractor’s invoices shall state the dates on which Services were performed and
a description of the services provided on each such date.


Expenses:
SLc will reimburse Contractor for reasonable travel expenses incurred in
connection with the performance of services under this Agreement provided that
Contractor has obtained prior approval from Contractor’s principal SLc contact
and submits verification of such expenses as SLc may require.


Prior Equity Grants:
The provision of services to SLC by Contractor under this Project Description
shall constitute continued service to SLC for the purposes of any Company equity
awards previously granted to Contractor in Contractor’s capacity as an employee
of the Company.  Upon the expiration or earlier termination of this Project
Description, Contractor’s continued service to SLC shall end for all purposes
relating to Company equity awards previously granted to Contractor in
Contractor’s capacity as an employee of the Company, unless Contractor and SLC
enter into a subsequent written agreement to the contrary.  This provision shall
not impact any equity awards granted to Contractor in his capacity as a
non-employee member of the Board of Directors.


Note:    This Project Description is governed by the terms of the Independent
Contractor Agreement between SLC and Contractor, dated as of January 1, 2010.


Scientific Learning Corporation
 
Robert C. Bowen
         
By:
/s/ D. Andrew Myers
 
By:
 /s/ Robert C. Bowen
 
(Signature)
   
(Signature)
         
Name (print):
D. Andrew Myers
 
Name (print):
Robert C. Bowen
         
Dated:
12/22/09
 
Dated:
12/22/2009

 
 
Page 5 of 5

--------------------------------------------------------------------------------